Exhibit 10.3
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     AMENDMENT (“Amendment”) made to the Employment Agreement dated as of the
Effective Date, as first amended (the “First Amendment”) effective as of
December 31, 2008 (as amended, the “Employment Agreement”), by and between
Wyndham Worldwide Corporation, a Delaware corporation (the “Company”), and
Stephen P. Holmes (the “Executive”). Except as provided herein all terms and
conditions set forth in the Employment Agreement shall remain in full force and
effect.
     WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and
     WHEREAS, the Company and the Executive desire to extend the employment term
and amend certain other provisions of the Employment Agreement as set forth
below.
     NOW, THEREFORE, effective as of November 19, 2009, the Employment Agreement
is hereby amended as follows:
     1. The second sentence of Section II of the Employment Agreement is hereby
amended and restated in its entirety as follows:
“The Executive’s duties as an executive officer of the Company shall be the
duties and responsibilities inherent in the position of Chief Executive Officer,
including such duties and responsibilities as the Board shall assign, and shall
specifically include (i) leading the executive team of the Company,
(ii) communicating on a substantial basis with public company shareholders and
investors in connection with the Company and (iii) setting and implementing the
strategic direction for the Company.”
     2. The first paragraph of Section III of the Employment Agreement is hereby
amended and restated in its entirety as follows:
“The period of the Executive’s employment under this Agreement (the “Period of
Employment”), which began on the Effective Date and was automatically extended,
pursuant to the terms of the Employment Agreement, following its original
termination on July 31, 2009, for an additional year, shall continue at the end
of such additional year, upon the same terms and conditions as amended from time
to time, for a period of three years commencing on August 1, 2010 and ending on
July 31, 2013, subject to earlier termination as provided in this Agreement. No
later than 180 days prior to the expiration of the Period of Employment, the
Company and the Executive will commence a good faith negotiation regarding
extending the Period of Employment; provided, that, subject to
Section VII(c)(ii) below,

 



--------------------------------------------------------------------------------



 



neither party hereto shall have any obligation hereunder or otherwise to
consummate any such extension or any new agreement relating to the Executive’s
employment with the Company.”
     3. Sections IV(b), VI, VII(b) and VII(d) of the Employment Agreement are
hereby amended to replace references to “annual bonus” and “Annual Bonus” with
“annual incentive compensation” and “Annual Incentive Compensation,”
respectively.
     4. Section VII(a)(i) of the Employment Agreement is hereby amended and
restated in its entirety as follows:
“(i) The Company shall pay the Executive (or his surviving spouse, estate or
personal representative, as applicable), subject to Section XX, an amount equal
to 299% multiplied by the sum of:
     (A) the Executive’s then current base salary, plus
     (B) an amount equal to the highest Annual Incentive Compensation paid to
the Executive with respect to the three fiscal years of the Company immediately
preceding the fiscal year in which Executive’s termination of employment occurs,
but in no event shall the amount under this Section VII (a)(i)(B) exceed 200% of
the Executive’s then current base salary.”
     5. Section (d) of the first sentence of Section VII(c)(ii) of the
Employment Agreement is hereby amended and restated in its entirety as follows:
“(d) commencing upon the expiration of the Period of Employment, the Company
does not extend the Period of Employment or enter into a new agreement with the
Executive relating to the Executive’s employment with the Company.”
     6. The first sentence of Section VII(c)(ii) of the Employment Agreement is
hereby amended by deleting sections (e) and (f) therein and re-designating
section (g) as (e).
     7. Section X of the Employment Agreement is hereby amended and restated in
its entirety as follows:
“CERTAIN TAXES
(a) Anything in this Agreement or in any other plan, program or agreement to the
contrary notwithstanding and except as set forth below, if it shall be
determined that any payment, distribution or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration of exercisability of any stock option) to the Executive or for
his benefit (whether paid or payable or distributed or distributable) pursuant
to the terms of this Agreement or otherwise (a “Payment”) would be subject, in
whole or in part, to the excise tax imposed by Section 4999 of the Code (the

2



--------------------------------------------------------------------------------



 



“Excise Tax”), then the Payment shall be automatically reduced to an amount one
dollar ($1) less than an amount that would subject the Executive to the Excise
Tax (the “Reduced Amount”); provided, however, that the foregoing reduction
shall be made only if and to the extent that such reduction would result in an
increase in the aggregate Payment to be provided to the Executive, determined on
a net after-tax basis (taking into account the Excise Tax imposed, any tax
imposed by any comparable provision of state law, and any applicable Federal,
state and local income taxes). The reduction of the Payment to the Reduced
Amount, if applicable, shall be made by reducing the payments and benefits in
the following order: (i) first, any cash severance payments made pursuant to
this Agreement or otherwise shall be reduced starting with the last payment due,
(ii) second, any acceleration of vesting of any equity award shall be deferred
starting with the latest vesting tranches, and (iii) third, any continued
benefits provided to the Executive under Section IV(e) of this Agreement.
(b) All determinations required to be made under this Section X, including
whether an Excise Tax is payable by the Executive and the amount of such Excise
Tax, and the assumptions to be used in arriving at such determinations shall be
made by Deloitte & Touche LLP or such other certified public accounting firm as
may be designated by the Company (the “Accountants”), which shall provide the
Executive and the Company with detailed supporting calculations within 15 days
after a termination of Executive’s employment or such other event which results
in a Payment which could be subject to the Excise Tax. Any determination by the
Accountants shall be binding upon the Company and Executive, including for
purposes of withholding on amounts payable under this Agreement.”
     8. Sections XIX and XX of the First Amendment are hereby amended by
re-designating such sections as Sections XX and XXI respectively.
     9. The Executive hereby agrees and acknowledges that the terms of this
Amendment No. 2 shall not constitute grounds for a Constructive Discharge under
the Employment Agreement.
[Remainder of this page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Amendment to be
executed this 19th day of November 2009.

            EXECUTIVE
      /s/ Stephen P. Holmes       Stephen P. Holmes              WYNDHAM
WORLDWIDE CORPORATION
      By:   /s/ Mary R. Falvey         Mary R. Falvey        Executive Vice
President and
Chief Human Resources Officer     

4